

114 S1245 IS: Protecting Communities and Police Act of 2015
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1245IN THE SENATE OF THE UNITED STATESMay 7, 2015Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for oversight of, and place restrictions on, Federal programs that provide equipment to
			 law enforcement agencies.
	
 1.Short titleThis Act may be cited as the Protecting Communities and Police Act of 2015.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Findings. Sec. 4. Task force to assist Federal officials in determining appropriateness of items for use by law enforcement. Sec. 5. Urban Area Secure Initiative grants and State Homeland Security Program grants. Sec. 6. Modification of authority to transfer Department of Defense property for law enforcement activities. Sec. 7. Edward Byrne Memorial Justice Assistance Grants. Sec. 8. Department of Justice reports on SWAT teams. Sec. 9. Federal Law Enforcement Training Center certification of instructors in training on use of force and special equipment.  3.FindingsCongress finds the following:
 (1)There is a lack of reliable data and information on the amount and types of weapons and equipment that law enforcement agencies purchase using Federal funding, and the use and deployment of those weapons and equipment.
 (2)The Federal Government lacks reliable data and information about the number, composition, and deployment of Special Weapons and Tactics teams (referred to in this section as SWAT teams).
 (3)According to estimates, the percentage of small towns in the United States that had SWAT teams grew from 20 percent in the 1980s to 80 percent in the mid-2000s.
 (4)According to estimates, the number of SWAT team raids per year grew from 3,000 in the 1980s to 45,000 in the mid-2000s.
 (5)The majority of SWAT team deployments are for the purpose of executing a warrant. (6)In 2014, the Federal Government provided more than $2,000,000,000 in grants and equipment to law enforcement agencies.
 (7)In 2013 and 2014, the Department of Defense provided excess Mine Resistant Ambush Protected vehicles (referred to in this section as MRAPs) to 624 local law enforcement agencies for free.
 (8)MRAPs can weigh up to 17 tons and cost up to $600,000, and are known to damage road surfaces due to their weight.
 (9)State and local governments that are responsible for oversight of their law enforcement agencies are not always aware of equipment and grant funding that the law enforcement agencies obtain from the Federal Government.
			4.Task force to assist Federal officials in determining appropriateness of items for use by law
			 enforcement
 (a)In generalThe Administrator of the Federal Emergency Management Agency, the Director of the Defense Logistics Agency, and the Attorney General shall jointly appoint a task force to assist each such official in discharging certain functions as required under—
 (1)section 2009 of the Homeland Security Act of 2002, as added by section 5; (2)section 2576a of title 10, United States Code, as added by section 6; and
 (3)section 509 of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 7. (b)MembersThe task force appointed under this section shall include the following:
 (1)One representative from a law enforcement agency within the Department of Homeland Security.
 (2)An individual appointed under section 2009(h)(2) of the Homeland Security Act of 2002, as added by section 5.
 (3)In consultation with the Director of the Federal Bureau of Investigation, 1 representative from the Federal Bureau of Investigation or the FBI Academy.
 (4)An individual employed by the Defense Logistics Agency pursuant to section 2576a(e)(2) of title 10, United States Code, as added by section 6.
 (5)An individual appointed under section 509(h)(1)(B) of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 7.
 (6)One representative of each of the Fraternal Order of Police, the National Association of Police Organizations, the National Organization of Black Law Enforcement Officers, the National Tactical Officers Association, the International Association of Bomb Technicians and Investigators, the National Bomb Squad Commanders Advisory Board, the Airborne Law Enforcement Association, the International Association of Chiefs of Police, the National Sheriffs Association, the National Governors Association, and the United States Conference of Mayors.
 (7)An individual unaffiliated with an organization specified in paragraph (6) who has a doctoral or masters degree in criminology or criminal justice and a demonstrated expertise in police tactics.
 (8)One or more individuals from an organization or organizations whose mission is related to the protection of civil rights and liberties, including the American Civil Liberties Union, the Center for Constitutional Rights, the Lawyers Committee for Civil Rights Under Law, the Leadership Conference on Civil and Human Rights, the National Association for the Advancement of Colored People, the NAACP Legal Defense and Educational Fund, Inc., and the Rainbow PUSH Coalition, selected by the Administrator in consultation with the head of such organization.
 (c)Authorization of appropriationsThere is authorized to be appropriated for the activities of the task force appointed under this section $1,000,000 for the first fiscal year beginning after the date of enactment of this Act.
			5.Urban Areas Security Initiative and State Homeland Security grant program
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following:
				
					2009.Use of funds by law enforcement
 (a)DefinitionsIn this section— (1)the term Authorized Equipment List means the Authorized Equipment List published by the Grant Programs Directorate of the Federal Emergency Management Agency;
 (2)the term covered funds means funds awarded under section 2003 or 2004; (3)the term law enforcement agency—
 (A)means an agency or entity with law enforcement officers— (i)who have arrest and apprehension authority; and
 (ii)whose primary function is to enforce the laws;
 (B)includes a local educational agency with officers described in subparagraph (A); and (C)does not include a firefighting agency or entity;
 (4)the term law enforcement council means a consortium of law enforcement agencies operating in a partnership within a region to promote and enhance public safety;
 (5)the term law enforcement equipment list means the list of items designated by the Administrator under subsection (b)(1)(B); (6)the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9));
 (7)the term prohibited item means an item that is not on the law enforcement equipment list; (8)the term restricted item means—
 (A)tactical law enforcement ballistic protection equipment, including body armor, a ballistic helmet, a ballistic shield, a battle dress uniform, or camouflage uniforms or clothing;
 (B)a remotely piloted aerial vehicle; (C)a tactical military vehicle;
 (D)facial recognition software; (E)watercraft; or
 (F)manned aircraft; (9)the term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of sworn law enforcement officers; and
 (10)the term tactical military vehicle means an armored vehicle having military characteristics resulting from military research and development processes, designed primarily for use by forces in the field in direct connection with, or support of, combat or tactical operations.
							(b)Assessment of Authorized Equipment List; designation of approved items
 (1)In generalThe Administrator shall, in consultation with the task force appointed under section 4 of the Protecting Communities and Police Act of 2015— (A)as soon as practicable after the date of enactment of the Protecting Communities and Police Act of 2015, assess the appropriateness of items on the Authorized Equipment List for use by law enforcement agencies in counterterrorism activities;
 (B)not later than 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, based on the assessment conducted under subparagraph (A) and in accordance with the procedures required under paragraph (2), designate a list of items, which may include restricted items, that may be purchased using covered funds for use by a law enforcement agency; and
 (C)not less frequently than once every 5 years, review and revise, as appropriate, the list of items designated under subparagraph (B).
 (2)PublicationThe Administrator shall publish the law enforcement equipment list on the website of the Department and in the Federal Register.
							(3)Prohibited items
 (A)In generalExcept as provided in subparagraph (B), a law enforcement agency may not— (i)use covered funds to purchase a prohibited item; or
 (ii)receive a prohibited item that was purchased using covered funds. (B)Exception for threats to national securityA law enforcement agency may purchase a prohibited item using covered funds, or receive a prohibited item that was purchased using covered funds, if—
 (i)the Administrator determines that the prohibited item will be useful in preventing or mitigating damage resulting from a threat to national security;
 (ii)the law enforcement agency has in place an agreement with the National Guard of the State in which the law enforcement agency is located for the storage of the prohibited item at a National Guard site; and
 (iii)the law enforcement agency provides a copy of the agreement described in clause (ii) to the Administrator.
 (4)Reports to Congress on expected publication of final law enforcement equipment listBeginning in the third full fiscal year after the date of enactment of the Protecting Communities and Police Act of 2015, the Administrator shall submit to Congress a monthly report on the expected date of publication of the final law enforcement equipment list.
 (5)Authority to make grants contingent on publication of final listBeginning in the fifth full fiscal year after the date of enactment of the Protecting Communities and Police Act of 2015, the Administrator shall withhold from a grant awarded under section 2003 or 2004 any amounts that are intended for use by a law enforcement agency unless the Administrator has published a final law enforcement equipment list.
							(c)Other restrictions and limitations on use of covered funds
							(1)Restricted items purchased using covered funds
 (A)RequirementsA law enforcement agency may not receive or use covered funds for the purchase of a restricted item, or receive a restricted item purchased using covered funds, unless the law enforcement agency—
 (i)except as provided in subparagraph (B), publishes a needs justification statement— (I)that, except as provided in subclause (II), includes the information required under subparagraph (D) if that information is not otherwise publicly available; and
 (II)from which the law enforcement agency may redact— (aa)the information required under clause (x) or (xi) of subparagraph (D); and
 (bb)with respect to the training records required under clause (vi), any personally identifiable information and all but the title and subject of such training;
 (ii)obtains the approval of the head of the State, political subdivision of a State, or Indian tribe of which the law enforcement agency is an agency to obtain the restricted items; and
 (iii)submits the needs justification statement, including all information required under subparagraph (D), to the State, high-risk urban area, or directly eligible tribe from which the law enforcement agency is to receive the covered funds or restricted item.
 (B)Ongoing operationsThe requirements under subparagraph (A) shall not apply to a law enforcement agency that obtains a restricted item that was purchased using covered funds to be used in an active, ongoing counterterrorism operation.
 (C)Notification to Administrator regarding approval of certain applicationsIf an official other than the Administrator approves an application for a grant under section 2003 or 2004 that proposes to use funds for the purchase of a restricted item, the official shall notify the Administrator of the approval before distributing those funds.
 (D)Needs justification statementsA needs justification statement of a law enforcement agency shall include the following:
 (i)The type and number of restricted items proposed to be purchased on behalf of, or distributed to, the law enforcement agency.
 (ii)The number of sworn, full-time law enforcement officers of the law enforcement agency. (iii)The number, if any, of items similar to the restricted item that the law enforcement agency has in good working condition.
 (iv)The number and type of items, if any, that the law enforcement agency has that were— (I)transferred to the law enforcement agency under section 2576a of title 10, United States Code; or
 (II)purchased using funds from the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) during the 5-year period preceding the date on which the statement is published.
 (v)The use of force policy of the law enforcement agency. (vi)Whether the law enforcement agency intends for a SWAT team to use the restricted item, and, if so, the training records of the SWAT team, including the course outlines of such training.
 (vii)Whether the law enforcement agency has or plans to adopt a memorandum of understanding or other joint use agreement for the shared use of the restricted item with any other law enforcement agency.
 (viii)The capability gap to be filled by the restricted item, and a description of the proposed use of the restricted item by the law enforcement agency.
 (ix)Whether a consent decree is in effect between the United States and the law enforcement agency relating to civil rights abuses or excessive use of force.
 (x)Whether the law enforcement agency is currently under investigation, or has been under investigation during the preceding 10 years, by the Department of Justice, an inspector general, or any equivalent State or local entity for civil rights abuses or excessive use of force.
 (xi)Whether the head of the law enforcement agency has ever been determined by the Department of Justice, an inspector general, or any equivalent State or local entity to have engaged in civil rights abuses or excessive use of force, if such information is publicly available.
 (xii)(I)Whether the law enforcement agency requested funds from a regional, State, or local political entity to purchase the requested item;
 (II)if the law enforcement agency requested funds from a regional, State, or local political entity and the request was denied, a statement of the reason or reasons for the denial; and
 (III)if the law enforcement agency did not request funds from a regional, State, or local political entity, a statement explaining why the law enforcement agency did not do so.
 (xiii)A certification that any item on the law enforcement equipment list purchased using covered funds has not been, and will not be, used by a SWAT team of the law enforcement agency engaging in routine patrol-related incidents, non-tactical incidents, or non-tactical assignments.
 (xiv)Any other information on the recent record of the law enforcement agency regarding civil rights and the excessive use of force that the Administrator determines appropriate.
									(2)Restrictions on small agencies
 (A)Tactical military vehiclesA law enforcement agency with 10 or fewer sworn law enforcement officers—
 (i)that has 1 or more functioning tactical military vehicles may not— (I)use covered funds for the purchase of a tactical military vehicle; or
 (II)receive a tactical military vehicle purchased using covered funds;
 (ii)that does not have a functioning tactical military vehicle may— (I)use covered funds for the purchase of not more than 1 tactical military vehicle; or
 (II)receive not more than 1 tactical military vehicle purchased using covered funds; or
 (iii)that is the designated procurement agency for a multi-jurisdictional joint-use agreement may use covered funds for the purchase of more than 1 tactical military vehicle, or receive more than 1 tactical military vehicle purchased using covered funds, if agency purchases or receives not more than 1 tactical military vehicle for every 10 sworn law enforcement officers covered by the joint-use agreement.
 (B)Limitation on use of covered funds by small SWAT teamsA law enforcement agency may not use covered funds to purchase a restricted item, or receive a restricted item purchased using covered funds, for use by a SWAT team—
 (i)composed of fewer than 17 sworn law enforcement officers; (ii)composed entirely of members from a single law enforcement agency that has fewer than 35 sworn law enforcement officers;
 (iii)composed of members from 2 or more law enforcement agencies that have, in aggregate, fewer than 35 sworn law enforcement officers; or
 (iv)in a routine patrol-related incident, non-tactical incident, or non-tactical assignment. (3)Transportation costsCovered funds may not be used to pay the cost of transporting an eligible defense item transferred to a law enforcement agency under section 2576a of title 10, United States Code.
 (4)Agencies under consent decrees or civil rights investigationsA law enforcement agency for which a consent decree is in effect between the United States and the law enforcement agency, or that is under investigation by the Department of Justice, relating to civil rights abuses or excessive use of force may not, without the approval of the Department of Justice—
 (A)use covered funds to purchase a restricted item; or
 (B)receive a restricted item that was purchased using covered funds. (d)Training and certification (1)State certification of law enforcement instructors on law enforcement tactics and the use of restricted items (A)In generalOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, any jurisdiction within the State, and any directly eligible tribe any part of which is located within the State, may not receive covered funds for use by a law enforcement agency to purchase a restricted item unless the Governor or highest official of the State certifies to the Administrator that the State conducts a program for certifying law enforcement instructors in the provision of training on law enforcement tactics and investigations that meets the requirements under subparagraph (B).
 (B)Program requirementsThe requirements for a program described in subparagraph (A) are the following: (i)The program shall include instruction in training on the following:
 (I)The use of force by law enforcement officers in the ordinary course of their duties.
 (II)The use of restricted items by law enforcement officers in the ordinary course of their duties.
 (III)The use of restricted items by SWAT teams. (IV)The appropriate deployment of SWAT teams.
 (V)Civil rights and civil liberties. (VI)Any other matters on the training of law enforcement officers that the head of the State law enforcement agency considers appropriate.
 (ii)A list of the instructors who are certified pursuant to the program or pursuant to the program conducted by the Secretary under section 2010 shall be maintained and published.
 (C)Discharge through existing programsA State may satisfy the requirement under subparagraph (A) using a program in effect on the date that is 3 years after the date of the enactment of the Protecting Communities and Police Act of 2015 if such program satisfies the requirements in subparagraph (B).
								(2)Minimum annual training requirements
 (A)EstablishmentOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, any jurisdiction within the State, and any directly eligible tribe any part of which is located within the State, may not receive covered funds, or equipment purchased using covered funds, unless the State establishes minimum annual training requirements for all sworn law enforcement officers in the State, including—
 (i)specialized leadership training requirements for heads of law enforcement agencies who have—
 (I)decisionmaking authority on the deployment of SWAT teams and tactical military vehicles; or (II)responsibility for drafting policies on the use of force and SWAT team deployment;
 (ii)specialized SWAT team training requirements for all SWAT team members in law enforcement tactics used in tactical operations;
 (iii)training in the appropriate use and deployment of tactical military vehicles; and (iv)not less than 1 training session on sensitivity, including training on ethnic and racial bias, cultural diversity, and law enforcement interaction with disabled individuals, mentally ill individuals, and new immigrants.
 (B)Federally certified or State-certified instructorsThe training requirements established by a State under subparagraph (A) may only be satisfied through training conducted by an instructor certified under—
 (i)the program conducted by the Secretary under section 2010; or
 (ii)a program conducted by a State under paragraph (1). (C)Certification of completed trainingOn and after the date that is 1 year after the date on which a program is established under paragraph (1), a law enforcement agency may not directly or indirectly receive covered funds, or receive equipment purchased using covered funds, unless the law enforcement agency certifies to the entity from which the law enforcement agency is seeking funds or equipment that, during the preceding year, each sworn law enforcement officer employed by the law enforcement agency met all applicable minimum annual training requirements established by the State in which the law enforcement agency is located under subparagraph (A) of this paragraph, including specialized SWAT team training requirements.
 (D)False certificationThe Administrator shall suspend or terminate the eligibility of a law enforcement agency to directly or indirectly receive covered funds, or receive equipment purchased using covered funds, if the law enforcement agency intentionally submits a false certification under subparagraph (C) that a law enforcement officer met the minimum annual training requirements established by the State in which the agency is located under subparagraph (A).
 (E)Satisfaction by recent hireesThe requirements under subparagraph (A) shall provide for the first completion of the training concerned by an individual who becomes an officer in a law enforcement agency or a member of a SWAT team by not later than 1 year after the date on which the individual becomes an officer in the law enforcement agency or a member of a SWAT team, as applicable.
								(e)Reporting requirements
 (1)Annual reports by AdministratorThe Administrator shall make public and submit to Congress and the Attorney General— (A)an annual report on the purchase by law enforcement agencies of restricted items purchased using covered funds; and
 (B)an annual report on the purchase and use by law enforcement agencies of tactical military vehicles and remotely piloted aerial vehicles purchased using covered funds.
								(2)Grant applicants and recipients
 (A)List of equipment purchasedAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall submit to the Administrator, as part of the report submitted under section 2022(b)(1)(A) relating to the last quarter of any fiscal year, a description of the quantity and specific type of equipment purchased by the recipient and any subgrantee of the recipient using covered funds.
 (B)Agencies with special equipmentAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall submit to the Administrator a report that describes, for each law enforcement agency that purchased a restricted item using covered funds made available by the State, high-risk urban area, or directly eligible tribe, or received a restricted item that the State, high-risk urban area, or directly eligible tribe purchased using covered funds—
 (i)the needs justification statement that the law enforcement agency submitted to the State, high-risk urban area, or directly eligible tribe with respect to the restricted item under subsection (c)(1)(A)(iii); and
 (ii)the number and types of restricted items that the law enforcement agency purchased or received. (C)SWAT team deployment recordsA law enforcement agency that uses covered funds to purchase a tactical military vehicle, or receives a tactical military vehicle purchased using covered funds, for use by a SWAT team shall maintain a record of each deployment of the tactical military vehicle by the SWAT team, which shall include—
 (i)the type of police activity for which the tactical military vehicle is deployed; (ii)the rationale for the deployment;
 (iii)the nexus between— (I)the use of force policy and SWAT team policy of the law enforcement agency, if applicable; and
 (II)the police activity for which the tactical military vehicle is deployed; and (iv)a description, written after the deployment, of whether force or weapons were used by or against the law enforcement officers deploying the tactical military vehicle.
									(f)Whistleblower and independent oversight requirements
 (1)Whistleblower requirementsOn or after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, any jurisdiction within the State, and any directly eligible tribe any part of which is located within the State, may not directly or indirectly receive covered funds for the purchase of a restricted item unless the Governor or highest officer of the State certifies to the Administrator that the State—
 (A)has in place— (i)a program, including a public complaint hotline, that provides individuals the ability to disclose any—
 (I)misuse of equipment purchased using covered funds; or (II)other waste, fraud, or abuse in connection with the use of covered funds; and
 (ii)mechanisms (commonly referred to as whistleblower protections) to protect individuals who make a disclosure described in clause (i) from retaliatory or other adverse personnel actions in connection with such disclosures; and
 (B)publicizes the existence of the program and whistleblower protections described in subparagraph (A).
								(2)Certification of oversight and accountability
 (A)Certification requiredA law enforcement agency may not receive a restricted item purchased using covered funds, or directly or indirectly receive covered funds to purchase a restricted item, unless the head of the law enforcement agency submits to the Administrator a written certification (in the form of a memorandum of understanding, memorandum of agreement, or letterhead correspondence) that an entity that does not report to the head of the law enforcement agency is authorized—
 (i)to receive any complaints regarding the use of any equipment and funds of the law enforcement agency;
 (ii)to periodically review and assess the use of such equipment and funds by the law enforcement agency; and
 (iii)to make recommendations to the law enforcement agency regarding the use of such equipment and funds by the law enforcement agency that are either—
 (I)non-binding in character; or (II)binding in character, if authorized by—
 (aa)a law or ordinance governing the law enforcement agency or the entity; or (bb)an agreement between the law enforcement agency and organizations representing law enforcement officers of the law enforcement agency.
 (B)Discharge through existing entitiesA law enforcement agency may satisfy the requirement in subparagraph (A) through an entity that exists as of the date of the enactment of the Protecting Communities and Police Act of 2015, including an independent review board, a Federal, State, or local inspector general, a Federal, State, county, or city attorney general, a district attorney, the Federal Bureau of Investigation or another Federal agency, a State agency, a State or local governing body (such as a city council or county commission), a law enforcement council, or an independent entity established by one or more such officials, agencies, or entities on behalf of one or more law enforcement agencies.
								(g)Suspension and termination
 (1)For lost or stolen itemsAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall implement procedures under which, if a restricted item that was purchased using covered funds and is in the possession of a law enforcement agency is lost, stolen, or misappropriated—
 (A)on the first occurrence, and after the law enforcement agency is provided with notice and the opportunity to contest the allegation, the eligibility of the law enforcement agency to receive covered funds to purchase a restricted item, or to receive a restricted item purchased using covered funds, shall be suspended for a period of not less than 6 months; and
 (B)on the subsequent occurrence, and after the law enforcement agency is provided with notice and the opportunity to contest the allegation, the eligibility of the law enforcement agency to receive covered funds or receive a restricted item purchased using covered funds shall be suspended for a period of not less than 5 years.
 (2)Intentional falsification of informationAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall implement procedures under which the eligibility of a law enforcement agency to receive covered funds, or to receive a restricted item purchased using covered funds, shall, if the law enforcement agency is determined to have intentionally falsified any information relating to the purchase or receipt of a restricted item, and after the law enforcement agency is provided with notice and the opportunity to contest the allegation, be suspended for a period of not less than 5 years.
 (3)Disclosure to AdministratorEach State, high-risk urban area, or directly eligible tribe that receives a grant under section 2003 or 2004 shall submit to the Administrator an annual report that describes each law enforcement agency that is ineligible, due to a suspension or termination under paragraph (1) or (2), to receive covered funds to purchase a restricted item, or to receive a restricted item purchased using covered funds.
							(h)Law enforcement expertise
 (1)DefinitionIn this subsection, the term covered grant application means a grant application under section 2003 or 2004 that proposes to— (A)use funds for the purchase of a restricted item for use by a law enforcement agency; or
 (B)provide funds to a law enforcement agency for the purchase of a restricted item. (2)AppointmentThe Administrator shall appoint individuals with expertise in State, county, or local law enforcement agency functions to assist the Administrator in—
 (A)determining which items are appropriate for inclusion on the law enforcement equipment list; and (B)assessing covered grant applications.
 (3)Number of individualsThe Administrator shall appoint as many individuals under paragraph (2) as necessary to ensure that—
 (A)not less that 1 such individual assesses each covered grant application; and (B)the involvement of such individuals in the process of assessing covered grant applications does not substantially delay the process.
 (4)Managerial experience preferredIn appointing individuals under paragraph (2), the Administrator shall give preference to individuals with law enforcement managerial experience..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–96; 116 Stat. 2135) is amended by inserting after the item relating to section 2008 the following:
				Sec. 2009. Use of funds by law enforcement..
			6.Modification of authority to transfer Department of Defense property for law enforcement activities
			(a)Restatement and modification of current authority for transfer for State and local law enforcement
 activitiesSection 2576a of title 10, United States Code, is amended to read as follows:  2576a.Excess personal property: sale or donation of certain controlled defense items for State or local law enforcement activities (a)Transfer authorizedNotwithstanding any other provision of law and subject to the provisions of this section, the Secretary of Defense may transfer to State and local law enforcement agencies for law enforcement activities controlled defense items of the Department of Defense, including small arms and ammunition, that are determined in accordance with subsection (f) to be eligible defense items for purposes of this section.
 (b)No transfer of items requested by Federal agenciesAn item may not be transferred under this section if requested for transfer by a Federal agency under section 2576b of this title.
 (c)Conditions for transferThe Secretary of Defense may transfer items under this section only if— (1)the items are drawn from existing stocks of the Department of Defense;
 (2)the recipient accepts the items on an as-is, where-is basis; (3)the transfer is made without the expenditure of any funds available to the Department of Defense for the procurement of defense equipment;
 (4)all costs incurred subsequent to the transfer of the items are borne or reimbursed by the recipient; and
 (5)the recipient agrees to comply with any inventory, accountability, reporting, and disposal requirements prescribed in the regulations for purposes of this section under subsection (g).
 (d)ConsiderationSubject to subsection (c)(4), the Secretary of Defense may transfer items under this section without charge to the recipient agency.
						(e)Assistance for Director of DLA in discharge of certain function by experts in law enforcement
			 activities
 (1)In generalThe Director of the Defense Logistics Agency shall employ in the Defense Logistics Agency individuals with expertise in law enforcement to assist the Director in the discharge of the functions specified in paragraph (2). The Director shall ensure that the number of individuals so employed is sufficient to ensure the timely assessment of applications described in paragraph (2)(A) in order to ensure that no delay occurs in the transfer of eligible defense items under this section by reason of such assessments. The Director shall accord a preference in the employment under this paragraph of individuals with experience in law enforcement management.
 (2)FunctionsIndividuals employed under this subsection shall assist the Director in the following: (A)The assessment of applications of State and local law enforcement agencies for the transfer of eligible defense items in accordance with subsection (j)(3).
 (B)The determination whether controlled defense items that are not eligible for treatment as eligible defense items under this section will be useful in preventing or mitigating damage resulting from an actionable threat to national security for purposes of subsection (h)(1).
								(f)Determination and notice to public on eligible defense items
 (1)Controlled defense items appropriate for treatment as eligible defense itemsThe Secretary of Defense shall, acting through the Director of the Defense Logistics Agency, maintain, and periodically update, a list of current controlled defense items that are appropriate for treatment as eligible defense items for purposes of this section.
 (2)Determination of controlled defense items as eligible defense itemsThe Director shall, in consultation with the task force appointed pursuant to section 4 of the Protecting Communities and Police Act of 2015 and in accordance with the regulations for purposes of this section under subsection (g), identify controlled defense items that are appropriate for treatment as eligible defense items for purposes of this section by identifying controlled defense items that—
 (A)can be readily put to civilian use by State and local law enforcement agencies; and (B)are suitable for transfer to State and local law enforcement agencies pursuant to this section.
 (3)Availability to public of eligible defense items listUpon a determination pursuant to paragraph (2) of controlled defense items to be treated as eligible defense items for purposes of this section, the Director shall make available to the public, on an Internet website of the Department of Defense available to the public, a list of all controlled defense items currently treated as eligible defense items for purposes of this section. The Internet website may be a current website of the Department or a website of the Department established and maintained for purposes of this section.
							(g)Requirements and limitations on determinations of controlled defense items as eligible defense
			 items
							(1)Regulations
 (A)Regulations requiredThe determination under subsection (f)(2) whether a controlled defense item is an eligible defense item for purposes of this section shall be made in accordance with criteria and requirements set forth in regulations prescribed by the Director of the Defense Logistics Agency, in consultation with the task force appointed pursuant to section 4 of the Protecting Communities and Police Act of 2015. Public notice and comment shall not be required in connection with any such determination unless otherwise required by such regulations.
 (B)Periodic review requiredThe Director shall, in consultation with the task force, review and revise the regulations for purposes of this section not less often than once every five years.
 (C)Manner of prescriptionIn prescribing or revising regulations under this paragraph, the Director shall publish a written statement from the task force on the extent of its approval of such regulations as so prescribed or revised.
 (D)Technological advancesThe Director may, in consultation with the task force, update the regulations for purposes of this section without regard to formal rulemaking requirements if necessary to respond to technological advances and the development of new models of items on the list of controlled defense items determined by the Director under subsection (f)(2) to be eligible defense items for purposes of this section. In so updating the regulations, the Director shall publish a written statement on the extent of the approval of the task force of the regulations as so revised.
 (2)Authorized elementsThe regulations for purposes of this section may include the following: (A)Tiers of eligibility of State or local law enforcement agencies for transfers of eligible defense items based on types of items, need of law enforcement agencies for particular items, size and capabilities of law enforcement agencies, or such other factors as the Director, in consultation with the task force referred to in paragraph (1)(B), may specify in the regulations.
 (B)Restrictions on the numbers or types of eligible defense items that may be transferred to a particular State or local law enforcement agency, within a particular period of time, to law enforcement agencies in a particular region, or such other factors as the Director, in consultation with the task force, may specify in regulations.
 (C)Restrictions on the use of particular eligible defense items by State or local law enforcement agencies based on size, capability, or such other factors the Director, in consultation with the task force, may specify in the regulations.
 (D)Such inventory, accountability, reporting, and disposal requirements regarding eligible defense items transferred under this section as the Director, in consultation with the task force, considers appropriate.
 (E)Requirements for memoranda of understanding or other appropriate agreements in the case of joint use of eligible defense items transferred under this section by more than one State or local law enforcement agency.
 (3)Prohibition on treatment of certain items as eligible defense itemsThe regulations for purposes of this section shall prohibit the treatment as eligible defense items for purposes of this section of the following:
 (A)Mine Resistant Ambush Protected (MRAP) vehicles. (B)Remotely piloted aircraft that are armored, weaponized, or both.
 (C)Aircraft that are combat configured or combat coded or have no established commercial flight application.
 (D)Bayonets. (E)Tasers developed primarily for use by the military.
 (F)Any controlled defense item that cannot be purchased by State or local law enforcement agencies in the private sector.
 (G)Any other controlled defense item determined by the Director to be unsuitable for use by State or local law enforcement agencies.
								(4)Approval required before transfer of certain items
 (A)In generalIf any item specified in subparagraph (B) is an eligible defense item for purposes of this section, such item may not be transferred under this section without the approval of the Director, in consultation with an individual employed pursuant to subsection (e).
 (B)ItemsThe items specified in this subparagraph are the following: (i)Weapons over .50 caliber.
 (ii)Grenades, flash bang grenades, grenade launchers, and grenade launcher attachments. (iii)Tactical military vehicles.
 (5)Limitations on transfer of tactical military vehicles to small law enforcement agenciesThe regulations for purposes of this section shall limit the transfer of tactical military vehicles to a State or local law enforcement agency with 10 or fewer sworn law enforcement officers as follows:
 (A)If the law enforcement agency has one or more functioning tactical military vehicles, a tactical military vehicle may not be transferred to the agency.
 (B)If the law enforcement agency does not have a functioning tactical military vehicle, not more than one tactical military vehicle may be transferred to the agency.
 (C)If the law enforcement agency is the designated procurement agency for a multi-jurisdictional joint-use agreement, not more than 1 tactical military vehicle may be transferred to the agency for every 10 sworn law enforcement officers covered by the joint-use agreement.
 (6)Limitation on transfer of camouflage uniforms or clothingThe regulations for purposes of this section shall prohibit the transfer of camouflage uniforms or clothing to a State or law enforcement agency unless the law enforcement agency certifies that its geographic area of jurisdiction contains environments that may require the use of camouflage uniforms or clothing.
 (7)Prohibitions on transfer of items for use by small SWAT teamsThe regulations for purposes of this section shall prohibit the transfer of eligible defense items under this section for use by any SWAT team as follows:
 (A)A SWAT team composed of fewer than 17 sworn law enforcement officers. (B)A SWAT team composed entirely of members from a single State or local law enforcement agency that has fewer than 35 sworn law enforcement officers.
 (C)A SWAT team composed of members from 2 or more State or local law enforcement agencies which agencies have, in aggregate, fewer than 35 sworn law enforcement officers.
								(8)Prohibition on transfer of certain items to law enforcement agencies under consent decrees
 (A)In generalThe regulations for purposes of this section shall prohibit the transfer of items specified in subparagraph (B) to a State or local law enforcement agency for which a consent decree is in effect between the United States and the law enforcement agency, or that is under investigation by the Department of Justice, relating to civil rights abuses or excessive use of force, without the approval of the Department of Justice.
 (B)ItemsThe items specified in this subparagraph are the following: (i)Weapons.
 (ii)Tactical military vehicles. (9)Transfer to local education agencies (A)Prohibition on transferThe regulations for purposes of this section shall prohibit the transfer of eligible defense items to any local educational agency or law enforcement agency affiliated with a local educational agency as follows:
 (i)A local educational agency that is served by a State or local law enforcement agency that— (I)is unaffiliated with the local educational agency; and
 (II)has items or equipment identical or similar to the eligible defense items otherwise to be transferred.
 (ii)A local educational agency that is served by one or more State or local law enforcement agencies that are unaffiliated with the local educational agency if no such serving agency will agree to store and maintain the eligible defense items for the local educational agency.
 (B)Limitation on use of fundsThe regulations for purposes of this section shall provide that a local educational agency transferred an eligible defense item under this section may not use funds of the local educational agency—
 (i)to transport the item to the district of the local educational agency; or (ii)to maintain the item.
 (10)Prohibition on requirement for timely use of transferred itemsThe regulations for purposes of this section may not require the use of an eligible defense item transferred under this section within one year of the receipt of the item by the State or local law enforcement agency concerned.
							(h)National security exception for transfer of certain controlled defense items not treatable as
			 eligible defense items
 (1)Threats to national securityThe regulations for purposes of this section under subsection (g) shall permit the transfer of a controlled defense item that is not treated as an eligible defense item for purposes of this section if—
 (A)there is an actionable threat to national security; and (B)the Director of the Defense Logistics Agency, in consultation with individuals employed pursuant to subsection (e), determines that the item will be useful in preventing or mitigating damage resulting from the threat described in subparagraph (A).
 (2)Update to listIf an actionable threat to national security justifies the transfer of a controlled defense item under this subsection, the Director shall revise the regulations for purposes of this section to treat the controlled defense item as an eligible defense item for purposes of this section as soon as practicable. A transfer of a controlled defense item may occur in accordance with paragraph (1) regardless of whether the update to the regulations for purposes of this section has been made under this paragraph at the time of transfer.
 (3)Applicability of other requirementsIf an actionable threat to national security justifies the transfer of a controlled defense item under this subsection, any requirements, prohibitions, and limitations otherwise applicable to the transfer of the item as an eligible defense item under this section shall not apply to the transfer of the item under this subsection.
 (4)Disposition of items after threatUpon the cessation of the threat to national security for which a controlled defense item is transferred under this subsection, the State or local law enforcement agency receiving the item shall—
 (A)arrange for the storage of the item with the National Guard of the State concerned; or (B)if arrangements under subparagraph (A) cannot be made, transfer the item to the Director.
								(i)Notice to law enforcement agencies on available stocks of eligible defense items
 (1)DLA review and notice on DoD stocksThe Director of the Defense Logistics Agency shall periodically review the existing stocks of the Department of Defense in order to identify the type and quantity, if any, of surplus stocks of the Department of items that are currently treated as eligible defense items for purposes of this section.
 (2)Notice to law enforcement agencies on available stocks of itemsThe Director shall make information on the results of reviews under paragraph (1) available to the public on the Internet website of the Department referred to in subsection (f)(3).
							(j)Mechanisms of  transfer of eligible defense items to law enforcement agencies
 (1)ApplicationA State or local law enforcement agency seeking transfer of eligible defense items pursuant to this section shall submit an application therefore to the State Coordinator for the State in which the law enforcement agency is located. The application shall include a statement of the need of the agency for the items and the information specified in subsection (l).
 (2)State Coordinator reviewA State Coordinator shall review, and approve or disapprove, each application submitted to the State Coordinator under paragraph (1). In determining whether to approve or disapprove an application, a State Coordinator shall apply all criteria applicable to the application in the regulations for purposes of this section under subsection (g). A State Coordinator shall transmit each such application, whether approved or disapproved, to the Director of the Defense Logistics Agency, together with the information specified in subsection (l).
 (3)Director of DLA review of approved applicationsThe Director shall review, and approve or disapprove, each application transmitted to the Director pursuant to paragraph (2) that is approved by a State Coordinator under that paragraph. As part of the review of each application, the Director shall obtain an assessment of such application by an individual employed pursuant to subsection (e).
 (4)Discharge of transferThe Director and the State Coordinator concerned shall jointly carry out the transfer of eligible defense items covered by applications approved by the Director under this subsection.
							(k)Public notice on requests for transfers
 (1)In generalExcept as provided in paragraph (2), a State or local law enforcement agency requesting transfer of an eligible defense item under this section, including pursuant to interagency transfer under subsection (r), shall—
 (A)publish notice to the public on such request, including the information specified in subsection (l) (other than paragraphs (7), (11), (12), and (16) of that subsection, and with any personally identifiable information otherwise required by paragraphs (17) and (18) of that subsection redacted) if such information is not otherwise available to the public; and
 (B)obtain approval of the request by the State or political subdivision of a State of which the law enforcement agency is an agency.
								(2)Exception
 (A)Items for undercover operationsA State or local law enforcement agency requesting transfer of an eligible defense item is not required to comply with paragraph (1) if the item requested is for an active undercover operation.
 (B)Alternative notice requirementA State or local law enforcement agency receiving an item under this section pursuant to a request covered by subparagraph (A) shall publish public notice of the request not later than 10 business days after the conclusion of the undercover operation for which the item was requested.
 (l)Information in support of applicationsThe application of a State or local law enforcement agency for the transfer of eligible defense items under subsection (j)(1), and the transmittal of the State Coordinator concerned to the Director of the Defense Logistics Agency with respect to the application pursuant to subsection (j)(2), shall include with the application a statement of the need of the law enforcement agency for the items as described in subsection (j)(1), which shall include the following:
 (1)The type and amount of each item being requested. (2)The name of the law enforcement agency.
 (3)The number of sworn, full-time law enforcement officers of the law enforcement agency. (4)The number, if any, of items similar to the items being requested that the law enforcement agency has in good working condition.
 (5)The amount and type of items, if any, that the law enforcement agency has that were purchased using funds from—
 (A)the Urban Area Security Initiative authorized under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604);
 (B)the State Homeland Security Grant Program authorized under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605); or
 (C)the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).
 (6)The use of force policy of the law enforcement agency. (7)Whether the law enforcement agency intends for SWAT teams to use the requested items, and, if so, the deployment policies of the law enforcement agency for SWAT teams.
 (8)Whether the law enforcement agency has or plans to adopt a memorandum of understanding or other joint use agreement for the shared use of the requested items with any other law enforcement agency.
 (9)The capability gap to be filled by the items requested, and a description of the proposed use of the items by the law enforcement agency.
 (10)Whether a consent decree is in effect between the United States and the law enforcement agency relating to civil rights abuses or excessive use of force.
 (11)Whether the law enforcement agency is currently under investigation, or has been under investigation in the last 10 years, by the Department of Justice, an inspector general, or any equivalent State or local entity for civil rights abuses or excessive use of force.
 (12)Whether the chief of police of the law enforcement agency has ever been determined by the Department of Justice, an inspector general, or any equivalent State or local entity to have engaged in civil rights abuses or excessive use of force.
 (13)Whether the law enforcement agency requested funds from a regional, State, or local political entity to purchase the requested items, and—
 (A)if so and the request was denied, a statement of the reason or reasons for such denial; or
 (B)if not, a statement of the reason or reasons the law enforcement agency did not. (14)Such other information on the recent record of the law enforcement agency regarding civil rights and the excessive use of force as the Director shall specify in the regulations for purposes of this section.
 (15)An executed maintenance requirement release acknowledging that the law enforcement agency understands and accepts responsibility for all costs associated with the upkeep of the items.
 (16)Detailed documentation on the manner in which the law enforcement agency will provide for the storage and security of the items.
 (17)A description of the policies and procedures of the law enforcement agency for use of the items, including who will have authority over the use of the items and an organizational chart, and the names and titles of agency members, who will have charge of the items.
 (18)Documentation showing that the members identified pursuant to paragraph (17) as in charge of items have been trained in the use and deployment of such items within the past five years, or identifying specific training such members identified shall participate not later than 90 days after receipt of the items.
 (19)Certification that any eligible defense items transferred under this section for use by a SWAT team have not been used, and will not be used, by a SWAT team engaging in routine patrol-related incidents, non-tactical incidents, and non-tactical assignments.
 (20)Such other information on the law enforcement agency, and the application of the law enforcement agency, as the Director shall specify in the regulations for purposes of this section.
 (m)Requirements in connection with use of eligible defense items by SWAT teamsEligible defense items may not be transferred to a State or local law enforcement agency under this section for use by a SWAT team unless the law enforcement agency requesting such items certifies to the Director of the Defense Logistics Agency that the law enforcement agency makes available to the public the training records of the SWAT team, including the course outlines of such training (except that any personally identifiable information, and all but the title and subject of such training, may be redacted). The Attorney General shall issue, and may from time to time update, nonbinding guidelines on such policies.
						(n)Policies on use  of video recording equipment and recording
 (1)In generalVideo recording equipment (including body cameras) may not be transferred to a State or local law enforcement agency under this section unless the law enforcement agency requesting such equipment certifies to the Director of the Defense Logistics Agency that the law enforcement agency has in place, and makes available to the public, policies on the use of such equipment by law enforcement officers, and on securing video recordings of operations of law enforcement officers using video equipment, that meets the requirements specified in paragraph (2).
 (2)Policy requirementsThe requirements specified in this paragraph for policies described in paragraph (1) are the following:
 (A)Policies on the appropriate use of video recording equipment, including whether such equipment should be left on at all times.
 (B)Mechanisms to preserve, to the extent practicable, the integrity and security of video recordings, including a description of the personnel of the law enforcement agency, and other parties, who are authorized to access the recordings, mechanisms for the storage of recordings, and measures to ensure the cybersecurity of such recordings (if applicable to the storage, retention, and retrieval of such recordings).
 (C)Policies on the authorized and unauthorized public release of video recordings. (D)A requirement that any video recording of an interaction between a law enforcement officer and an individual who is not a law enforcement officer involving the use of force (whether deadly or otherwise) shall retained by the law enforcement agency for a period not shorter than the period of limitation in the State concerned for actions for civil rights violations under section 1979 of the Revised Statutes (42 U.S.C. 1983).
								(o)State certification of instructors in training on use of force and certain items
 (1)Certification of instructors in training requiredOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency of a State under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the State conducts a program for certifying police instructors in the provision of training on the use of force, and in the use of eligible defense items and special justice items, that meets the requirements specified in paragraph (2). Any instructor certified under a program conducted under section 2010 of the Homeland Security Act of 2002 shall be considered certified as a police instructor in any State for purposes of this subsection.
 (2)Program requirementsThe requirements specified in this paragraph for a program described in paragraph (1) are the following:
 (A)The program shall include instruction in training on the following:
 (i)The use of force by State and local law enforcement officers in the ordinary course of their duties.
 (ii)The use of eligible defense items and special justice items by State and local law enforcement officers in the ordinary course of their duties.
 (iii)The use of eligible defense items and special justice items by SWAT teams. (iv)The appropriate deployment of SWAT teams.
 (v)Civil rights and civil liberties. (vi)Any other matters on the training of State and local law enforcement officers that the Governor of the State (or the designee of the Governor) considers appropriate.
 (B)A list of the instructors who are certified pursuant to the program shall be maintained and published.
 (3)Discharge through existing programsA State may satisfy the requirement in paragraph (1) using a program in effect on the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015 if such program satisfies the requirements in paragraph (2).
							(p)Training requirements
							(1)Minimum annual training requirements for law enforcement officers
 (A)In generalOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the State has in place minimum annual training requirements for all sworn law enforcement officers in the State, including—
 (i)specialized leadership training requirements for heads of law enforcement agencies who have—
 (I)decisionmaking authority on the deployment of SWAT teams and tactical military vehicles; or (II)responsibility for drafting policies on the use of force and SWAT team deployment;
 (ii)specialized SWAT team training requirements for all SWAT team members, including in law enforcement tactics used in tactical operations;
 (iii)training in the appropriate use and deployment of tactical military vehicles; and (iv)training on sensitivity, including training on ethnic and racial bias, cultural diversity, and police interaction with the disabled, mentally ill, and new immigrants.
 (B)Satisfaction by recent hireesThe requirements under subparagraph (A) shall provide for the first completion of the training concerned by an individual who becomes an officer in a law enforcement agency by not later than one year after the date on which the individual becomes an officer in the law enforcement agency.
 (2)State CoordinatorsOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency of a State under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the individual who serves as a State Coordinator in the State receives on an annual basis training in the following:
 (A)Inventory management. (B)The assessment of the needs of State and local law enforcement agencies for eligible defense items.
								(3)Use of eligible defense items
 (A)In generalOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency under this section unless the head of the law enforcement agency requesting such items certifies to the Director that any law enforcement officer who is authorized to use such items will have received training on the proper law enforcement use of such items by an instructor certified as described in subsection (o) or section 2010 of the Homeland Security Act of 2002.
 (B)Satisfaction by recent hireesTraining required by subparagraph (A) shall be completed by an individual who becomes a member of a State or local law enforcement agency by not later than one year after the date on which the individual becomes a member of the law enforcement agency.
								(4)SWAT teams
 (A)In generalOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency under this section for use by a SWAT team unless the head of the law enforcement agency requesting such items certifies to the Director that any law enforcement officer who is a member of such SWAT team will have participated during the preceding year in tactical SWAT team training by an instructor certified as described in subsection (o) or section 2010 of the Homeland Security Act of 2002 and training required pursuant to paragraph (1).
 (B)Satisfaction by recent hireesTraining required by subparagraph (A) shall be completed by an individual who becomes a member of a SWAT team by not later than one year after the date on which the individual becomes a member of the SWAT team.
								(q)Whistleblower and independent oversight requirements
 (1)Whistleblower requirementsOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency of a State under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the State—
 (A)has in place— (i)a program, including a public complaint hotline, that provides individuals the ability to disclose any waste, fraud, or abuse in connection with the use of such items; and
 (ii)mechanisms (commonly referred to as whistleblower protections) to protect individuals who make a disclosure described in clause (i) from retaliatory or other adverse personnel actions in connection with such disclosures; and
 (B)publicizes the existence of the program and whistleblower protections described in subparagraph (A).
								(2)Certification of oversight and accountability
 (A)Certification requiredEligible defense items may not be transferred to a State or local law enforcement agency under this section unless the head of the law enforcement agency requesting such items submits to the Director a written certification (in the form of a memorandum of understanding, memorandum of agreement, or letterhead correspondence) that an entity that is unaffiliated with the law enforcement agency is authorized—
 (i)to receive any complaints regarding the use of any equipment and funds of the law enforcement agency;
 (ii)to periodically review and assess the use of such equipment and funds by the law enforcement agency; and
 (iii)to make recommendations to the law enforcement agency regarding the use of such equipment and funds by the law enforcement agency that are either—
 (I)non-binding in character; or (II)binding in character, if authorized by a law or ordinance governing the law enforcement agency or the entity or by an agreement between the governing body of the law enforcement agency and organizations representing law enforcement officers of the law enforcement agency.
 (B)Discharge through existing entitiesA law enforcement agency may satisfy the requirement in subparagraph (A) through an entity that exists as of the date of the enactment of the Protecting Communities and Police Act of 2015, including an independent review board, a Federal, State, or local inspector general, a Federal, State, county, or city attorney general, a district attorney, the Federal Bureau of Investigation or another Federal agency, a State agency, a State or local governing body (such as a city council or county commission), a law enforcement council, or an independent entity established by one or more such officials, agencies, or entities on behalf of one or more law enforcement agencies.
								(r)Interagency transfer
 (1)In generalSubject to paragraph (2), a State or local law enforcement agency may transfer an eligible defense item transferred to the law enforcement agency under this section to another State or local law enforcement agency.
 (2)Approval requiredAn eligible defense item may not be transferred by a State or local law enforcement agency to another law enforcement agency under this subsection without the approval of the Director of the Defense Logistics Agency (or the designee of the Director). A law enforcement agency seeking the approval of the Director for the transfer of an item pursuant to this paragraph shall submit to the Director an application therefor in such form and manner as the Director shall specify in the regulations for purposes of this section under subsection (g).
							(s)Suspension and termination
 (1)For lost or stolen itemsIn the event an item transferred to a State or local law enforcement agency under this section is lost, stolen, or misappropriated—
 (A)in the case of an offensive weapon or ordnance— (i)on the first occurrence in the case of the law enforcement agency, the Director of the Defense Logistics Agency, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of 6 months; and
 (ii)on any subsequent occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of five years; and
 (B)in the case of any other item— (i)on the third occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of 6 months; and
 (ii)on any subsequent occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of three years.
 (2)Intentional falsification of informationIn the event a State or local law enforcement agency is determined by the Director (or the designee of the Director) to have intentionally falsified any information in requesting or applying for items under this section, the Director, after providing the law enforcement agency with notice and the opportunity to contest the determination, shall terminate the law enforcement agency from eligibility for receipt of items under this section.
							(t)Report requirements
 (1)State and local law enforcement agencies report requirementsNot later than one year after the date of the enactment of the Protecting Communities and Police Act of 2015 and every year thereafter, each State or local law enforcement agency that receives eligible defense items under this section shall submit to the Director of the Defense Logistics Agency a report setting forth an accounting of such items. Each report of an agency shall include the following:
 (A)For weapons, tactical vehicles, aircraft, and boats, time-stamped serial numbers of the items. (B)Such information on the status and use of such items as the Secretary of Defense requires in order to make the reports required by paragraph (2).
 (2)Secretary of Defense report requirementsNot later than one year after the date of the enactment of the Protecting Communities and Police Act of 2015, once a year for every four years thereafter, and once every three years thereafter after such five years, the Secretary of Defense shall submit to the Attorney General, the Secretary of Homeland Security, and Congress, and make available to the public, a comprehensive report on the use during the preceding year of eligible defense items transferred under this section. Each report shall include the following:
 (A)A description of all eligible defense items transferred under this section during the year covered by such report, including an appendix setting forth a plain English description or manufacturer make, model number, and name of each item transferred, the quantity of each item transferred, the recipient of each item, and a brief explanation of the need for each item by the recipient.
 (B)A statement of the items described in subparagraph (A) that were in new or like-new condition at the time of transfer.
 (C)For each type of eligible defense item transferred under this section during the year covered by such report, the quantity, if any, of the same or a similar item purchased by the Department of Defense during the prior fiscal year.
 (D)The number of requests for transfer of eligible defense items during the year covered by such report that were approved by State Coordinators and the Director of the Defense Logistics Agency.
 (E)The number of requests for transfer of eligible defense items during the year covered by such report that were approved by State Coordinators but denied by the Director, and, for each such request, a statement of the type of item requested and the reason or reasons for the denial.
 (F)The number of requests for transfer of eligible defense items during the year covered by such report that were denied by State Coordinators, and, for each such request, a statement of the type of item requested and the reason or reasons for the denial.
 (u)Construction with other DLA authorityNothing in this section shall be construed to override, alter, or supersede the authority of the Director of the Defense Logistics Agency to dispose of property of the Department of Defense that is not a controlled defense item to law enforcement agencies under another other provision of law.
 (v)Non-Controlled defense items to law enforcement agenciesNotwithstanding any provision of chapter 5 of title 40 or any other provision of law, the Administrator of General Services shall accord a priority in the disposal of excess and surplus items and equipment of the Department of Defense that are not controlled defense items to law enforcement agencies.
 (w)DefinitionsIn this section: (1)The term controlled defense item means property of the Department of Defense that is subject to the restrictions of the United States Munitions List (22 Code of Federal Regulations Part 121) or the Commerce Control List (15 Code of Federal Regulations Part 774).
 (2)The term eligible defense item means a controlled defense item that is eligible for transfer to a law enforcement agency pursuant to this section.
 (3)The term law enforcement council means a consortium of law enforcement agencies operating in a partnership within a region to promote and enhance public safety.
 (4)The term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
 (5)The term special justice item has the meaning given that term in section 509(a) of the Omnibus Crime Control and Safe Streets Act of 1968.
 (6)The term State Coordinator means an individual appointed by the Governor of a State— (A)to manage requests of State and local law enforcement agencies of the State for eligible defense items; and
 (B)to ensure the appropriate use of eligible defense items transferred under this section by such law enforcement agencies.
 (7)The term State or local law enforcement agency means a State or local agency or entity with law enforcement officers that have arrest and apprehension authority and whose primary function is to enforce the laws. The term includes a local educational agency with such officers. The term does not include a firefighting agency or entity.
 (8)The term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of State or local sworn law enforcement officers.
 (9)The term tactical military vehicle means an armored vehicle having military characteristics resulting from military research and development processes, designed primarily for use by forces in the field in direction connection with, or support of, combat or tactical operations..
			(b)Limitations on transfer of certain items pending achievement of certain program milestones
 (1)Limitation pending employment of law enforcement experts in DLANo item described in paragraph (4) may be transferred under section 2576a of title 10, United States Code (as amended by subsection (a)), until the employment in the Defense Logistics Agency of law enforcement experts required by subsection (e) of such section.
 (2)Delayed limitation pending appointment of task forceEffective as of the date that is one year after the date of the enactment of this Act, no item described in paragraph (4) may be transferred under section 2576a of title 10, United States Code (as so amended), until the appointment of the task force required by section 4 of this Act.
 (3)Delayed limitation pending publication of list of eligible defense itemsEffective as of the date that is two years after the date of the enactment of this Act, no item described in paragraph (4) may be transferred under section 2576a of title 10, United States Code (as so amended), until the publication under subsection (f)(3) of such section of the items determined to be eligible defense items for purposes of such section.
 (4)Covered itemsAn item described in this paragraph is the following: (A)A controlled defense item.
 (B)An eligible defense item. (C)An item specified in section 2576a(g)(4)(B) of title 10, United States Code (as so amended).
 (5)DefinitionsIn this subsection, the terms controlled defense item and eligible defense item have the meaning given such terms in section 2576a(w) of title 10, United States Code (as so amended).
				(c)Restatement and modification of current authority for transfer for Federal law enforcement
 activitiesChapter 153 of title 10, United States Code, is amended— (1)by redesignating section 2576b as section 2576d; and
 (2)by inserting after section 2576a (as amended by subsection (a)) the following new sections:  2576b.Excess personal property: sale or donation of certain non-controlled defense items for State or local law enforcement activities (a)Transfer authorized(1)Notwithstanding any other provision of law and subject to subsection (b), the Secretary of Defense may transfer to State agencies personal property of the Department of Defense that the Secretary determines is—
 (A)not a controlled defense item, an eligible defense item, or an item specified in section 2576a(g)(4)(B) of this title;
 (B)suitable for use by State agencies in law enforcement activities, including counter-drug and counter-terrorism activities; and
 (C)excess to the needs of the Department of Defense. (2)The Secretary shall carry out this section in consultation with the Attorney General and the Director of National Drug Control Policy.
 (b)Conditions for transferThe Secretary of Defense may transfer personal property under this section only if— (1)the property is drawn from existing stocks of the Department of Defense;
 (2)the recipient accepts the property on an as-is, where-is basis; (3)the transfer is made without the expenditure of any funds available to the Department of Defense for the procurement of defense equipment; and
 (4)all costs incurred subsequent to the transfer of the property are borne or reimbursed by the recipient.
 (c)ConsiderationSubject to subsection (b)(4), the Secretary may transfer personal property under this section without charge to the recipient agency.
 (d)DefinitionsIn this section, the terms controlled defense item and eligible defense item have the meaning given such terms in section 2576a(w) of this title. 2576c.Excess personal property: sale or donation for Federal law enforcement activities (a)Transfer authorized(1)Notwithstanding any other provision of law and subject to subsection (b), the Secretary of Defense may transfer to Federal agencies personal property of the Department of Defense, including small arms and ammunition, that the Secretary determines is—
 (A)suitable for use by the agencies in law enforcement activities, including counter-drug and counter-terrorism activities; and
 (B)excess to the needs of the Department of Defense. (2)The Secretary shall carry out this section in consultation with the Attorney General and the Director of National Drug Control Policy.
 (b)Conditions for transferThe Secretary of Defense may transfer personal property under this section only if— (1)the property is drawn from existing stocks of the Department of Defense;
 (2)the recipient accepts the property on an as-is, where-is basis; (3)the transfer is made without the expenditure of any funds available to the Department of Defense for the procurement of defense equipment; and
 (4)all costs incurred subsequent to the transfer of the property are borne or reimbursed by the recipient.
 (c)ConsiderationSubject to subsection (b)(4), the Secretary may transfer personal property under this section without charge to the recipient agency..
 (d)Clerical amendmentsThe table of sections at the beginning of chapter 153 of title 10, United States Code, is amended by striking the items relating to sections 2576a and 2576b and inserting the following new items:
				2576a. Excess personal property: sale or donation of certain controlled defense items for State or
			 local law enforcement activities.2576b. Excess personal property: sale or donation of certain non-controlled defense items for State
			 or
			 local law enforcement activities.
						2576c. Excess personal property: sale or donation for Federal law enforcement activities.2576d. Excess personal property: sale or donation to assist firefighting agencies..
 (e)CJCS duty To Ensure Federal agency responsibility for transferred propertySection 153(a) of title 10, United States Code, is amended— (1)by redesignating paragraph (6) as paragraph (7); and
 (2)by inserting after paragraph (5) the following new paragraph (6):  (6)Transfers of DoD property for Federal law enforcement activitiesEnsuring that Federal agencies to which property of the Department of Defense is transferred pursuant to section 2576c of this title accept responsibility for inventory, management, accountability, and disposal of such property..
				7.Edward Byrne Memorial Justice Assistance Grants
 (a)Use of funds by law enforcementSubpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) is amended by adding at the end the following:
				
					509.Use of funds by law enforcement
 (a)DefinitionsIn this section— (1)the term covered funds means funds provided under this subpart;
 (2)the term law enforcement agency— (A)means an agency or entity with law enforcement officers—
 (i)who have arrest and apprehension authority; and
 (ii)whose primary function is to enforce the laws;
 (B)includes a local educational agency with officers described in subparagraph (A); and (C)does not include a firefighting agency or entity;
 (3)the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9));
 (4)the term prohibited item means an item that the Attorney General determines under subsection (b)(1) may not be purchased by a law enforcement agency using covered funds;
 (5)the term special justice item means an item that the Attorney General determines under subsection (b)(1) is not generally issued to a law enforcement patrol officer but is suitable for certain uses by law enforcement officers in engagements with individuals who are not law enforcement officers;
 (6)the term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of sworn law enforcement officers; and
 (7)the term tactical military vehicle means an armored vehicle having military characteristics resulting from military research and development processes, designed primarily for use by forces in the field in direct connection with, or support of, combat or tactical operations.
							(b)Purchase of certain items by law enforcement
							(1)Lists of prohibited items and special justice items
 (A)In generalThe Attorney General, in consultation with the task force appointed under section 4 of the Protecting Communities and Police Act of 2015, shall— (i)not later than 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, create—
 (I)a list of prohibited items; and (II)a list of special justice items; and
 (ii)review and revise each list created under clause (i) not less often than once every 5 years.
 (B)Specific itemsThe Attorney General shall place each of the following items on the list of prohibited items or the list of special justice items:
 (i)Weapons over .50 caliber. (ii)Tactical military vehicles.
 (iii)Other tactical military equipment.
 (iv)Tactical law enforcement ballistic protection equipment other than ballistic vests, including ballistic helmets, ballistic shields, battle dress uniforms, and camouflage uniforms and clothing.
 (v)Grenades, flash bang grenades, grenade launchers, and grenade launcher attachments. (C)PublicationThe Attorney General shall publish each list created under subparagraph (A) on the website of the Department of Justice and in the Federal Register.
								(2)Prohibited items
 (A)In generalExcept as provided in subparagraph (B), a law enforcement agency may not use covered funds to purchase a prohibited item or receive a prohibited item that was purchased using covered funds.
								(B)Exception
 (i)Threats to national securityA law enforcement agency may purchase a prohibited item using covered funds, or receive a prohibited item that was purchased using covered funds, if—
 (I)the Attorney General determines that the prohibited item will be useful in preventing or mitigating damage resulting from a threat to national security;
 (II)the law enforcement agency has in place an agreement with the National Guard of the State in which the law enforcement agency is located for the storage of the restricted item at a National Guard site; and
 (III)the law enforcement provides a copy of the agreement described in subclause (II) to the Attorney General.
 (ii)Update to listIf a threat to national security justifies the purchase of a prohibited item under clause (i), the Attorney General shall publish an updated list of prohibited items or special justice items, as appropriate, under paragraph (1)(C) as soon as practicable.
									(3)Authority to prescribe regulations
 (A)In generalThe Attorney General may prescribe regulations that place restrictions and limitations on special justice items that may be purchased by law enforcement agencies using covered funds, based on the appropriateness of the use of the items in law enforcement activities.
 (B)Authorized elementsThe regulations prescribed by the Attorney General under subparagraph (A) may include the following:
 (i)Tiers of eligibility of law enforcement agencies to purchase special justice items using covered funds based on need of law enforcement agencies for particular items, size and capabilities of law enforcement agencies, or such other factors as the Attorney General may specify in the regulations.
 (ii)Restrictions on the numbers or types of special justice items that may be purchased by a particular law enforcement agency using covered funds, within a particular period of time, to law enforcement agencies in a particular region, or such other factors as the Attorney General may specify in regulations.
 (iii)Restrictions on the use of particular special justice items by law enforcement agencies purchased using covered funds based on size, capability, or such other factors the Attorney General may specify in the regulations.
 (iv)Requirements for memoranda of understanding or other appropriate agreements in the case of joint use of special justice items, purchased using covered funds, by more than 1 law enforcement agency.
									(c)Other restrictions and limitations on use of covered funds
							(1)Purchase of special justice items using covered funds
 (A)In generalA law enforcement agency may not receive or use covered funds to purchase a special justice item unless the law enforcement agency—
 (i)except as provided in subparagraph (B), publishes a needs justification statement— (I)on its website, on the website of its governing body, or in a manner and location in which the needs justification statement can be easily viewed by the residents in the area in which the law enforcement agency has jurisdiction;
 (II)that, except as provided in subclause (III), includes the information required under subparagraph (C); and
 (III)from which the law enforcement agency may redact— (aa)the information required under clause (x) or (xi) of subparagraph (C); and
 (bb)with respect to the training records required under clause (vi), any personally identifiable information and all but the title and subject of such training courses;
 (ii)obtains the approval of the head of the State, political subdivision of a State, or Indian tribe of which the law enforcement agency is an agency before requesting the covered funds; and
 (iii)submits the needs justification statement, including all information required under subparagraph (C), to the entity from which the law enforcement agency is to receive the covered funds.
 (B)Ongoing operationsThe requirements under subparagraph (A)(i) shall not apply to a law enforcement agency that receives or uses covered funds to purchase a special justice item to be used in an active, ongoing counterterrorism or undercover operation.
 (C)Needs justification statementsA needs justification statement of a law enforcement agency shall include the following:
 (i)The number and type of special justice items proposed to be purchased. (ii)The number of sworn, full-time law enforcement officers of the law enforcement agency.
 (iii)The number, if any, of items similar to the special justice item that the law enforcement agency has in good working condition.
 (iv)The number and type of items, if any, that the law enforcement agency has that were— (I)transferred to the law enforcement agency under section 2576a of title 10, United States Code; or
 (II)purchased using funds from— (aa)the Urban Area Security Initiative authorized under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604); or
 (bb)the State Homeland Security Grant Program authorized under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) during the 5-year period preceding the date on which the statement is published.
 (v)The use of force policy of the law enforcement agency. (vi)Whether the law enforcement agency intends to have a SWAT team use the special justice item and, if so, the training records of the SWAT team, including the course outlines of such training.
 (vii)Whether the law enforcement agency has or plans to adopt a memorandum of understanding or other joint use agreement for the shared use of the special justice item with any other law enforcement agency.
 (viii)The capability gap to be filled by the special justice item, and a description of the proposed use of the special justice item by the law enforcement agency.
 (ix)Whether a consent decree is in effect between the United States and the law enforcement agency relating to civil rights abuses or excessive use of force.
 (x)Whether the law enforcement agency is currently under investigation, or has been under investigation during the preceding 10 years, by the Department of Justice, an inspector general, or any equivalent State or local entity for civil rights abuses or excessive use of force.
 (xi)Whether the head of the law enforcement agency has ever been determined by the Department of Justice, an inspector general, or any equivalent State or local entity to have engaged in civil rights abuses or excessive use of force, if such information is publicly available.
 (xii)(I)Whether the law enforcement agency requested funds from a regional, State, or local political entity to purchase the requested item;
 (II)if the law enforcement agency requested funds from a regional, State, or local political entity and the request was denied, a statement of the reason or reasons for the denial; and
 (III)if the law enforcement agency did not request funds from a regional, State, or local political entity, a statement explaining why the law enforcement agency did not do so.
 (xiii)A certification that any item purchased using covered funds has not been, and will not be, used by a SWAT team of the law enforcement agency engaging in routine patrol-related incidents, non-tactical incidents, or non-tactical assignments.
 (xiv)Any other information on the recent record of the law enforcement agency regarding civil rights and the excessive use of force that the Attorney General determines appropriate.
									(2)Restrictions on small law enforcement agencies
 (A)Prohibition on purchase of tactical military vehicles by small law enforcement agenciesA law enforcement agency with 10 or fewer sworn law enforcement officers—
 (i)that has 1 or more functioning tactical military vehicles may not use covered funds to purchase a tactical military vehicle;
 (ii)that does not have a functioning tactical military vehicle may use covered funds to purchase not more than 1 tactical military vehicle; or
 (iii)that is the designated procurement agency for a multi-jurisdictional joint-use agreement may use covered funds for the purchase of more than 1 tactical military vehicle, or receive more than 1 tactical military vehicle purchased using covered funds, if the agency purchases or receives not more than 1 tactical military vehicle for every 10 sworn law enforcement officers covered by the joint-use agreement.
 (B)Limitation on use of items by small SWAT teamsA special justice item purchased using covered funds may not be used by—
 (i)a SWAT team composed of fewer than 17 sworn law enforcement officers; (ii)a SWAT team composed entirely of members from a single law enforcement agency that has fewer than 35 sworn law enforcement officers; or
 (iii)a SWAT team composed of members from 2 or more law enforcement agencies which agencies have, in aggregate, fewer than 35 sworn law enforcement officers.
									(3)Restrictions on local education agencies
 (A)Prohibition on use of covered fundsA local educational agency, or a law enforcement agency affiliated with a local education agency, may not use covered funds to purchase a tactical military vehicle if—
 (i)the local educational agency is served by a law enforcement agency that— (I)is unaffiliated with the local education agency; and
 (II)has a tactical military vehicle; or
 (ii)the local educational agency is served by 1 or more law enforcement agencies that are unaffiliated with the local education agency and no such serving agency will agree to store and maintain the tactical military vehicle for the local educational agency.
 (B)Limitation on use of covered fundsA local educational agency that purchases a tactical military vehicle using covered funds may not use funds of the local educational agency—
 (i)to transport the tactical military vehicle to the district of the local educational agency; or (ii)to maintain the tactical military vehicle.
 (4)Camouflage uniforms or clothingA law enforcement agency may only use funding provided under this subpart to purchase camouflage uniforms or clothing if the camouflage uniforms or clothing are for use by a SWAT team that demonstrates a legitimate geographic or environmental need for camouflage uniforms or clothing based on the physical environment in which the SWAT team operates.
							(5)Approval required for purchase of certain items
 (A)No delegation of authorityThe Attorney General may not delegate the authority to approve an application for a grant under this subpart if the application proposes to use funds for the purchase of an item specified in subparagraph (B).
 (B)ItemsThe items specified in this subparagraph are the following: (i)Weapons over .50 caliber.
 (ii)Grenades, flash bang grenades, grenade launchers, and grenade launcher attachments. (iii)Tactical military vehicles.
									(6)Law enforcement agencies under consent decrees
 (A)In generalA law enforcement agency for which a consent decree is in effect between the United States and the law enforcement agency, or that is under investigation by the Department of Justice, relating to civil rights abuses or excessive use of force, may not use covered funds to purchase any weapon or tactical military vehicle without the approval of the Department of Justice.
 (B)PriorityIn considering requests for covered funds that are intended to be used by or for a law enforcement agency described in subparagraph (A), the Attorney General shall prioritize any such requests that relate to funding for equipment, training, and activities related to community policing efforts.
 (7)Transportation costsNo covered funds may be used to pay the cost of transporting an eligible defense item transferred to a law enforcement agency under section 2576a of title 10, United States Code.
							(d)Training and certification
							(1)State certification of law enforcement	instructors
 (A)In generalOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, and any law enforcement agency of or in the State, may not receive or use covered funds to purchase a special justice item unless the chief executive of the State certifies to the Attorney General that the State conducts a program for certifying law enforcement instructors in the provision of training that meets the requirements under subparagraph (B).
 (B)Program requirementsThe requirements for a program described in subparagraph (A) are the following: (i)The program shall include instruction in training on the following:
 (I)The use of force by law enforcement officers in the ordinary course of their duties.
 (II)The use of special justice items by law enforcement officers in the ordinary course of their duties.
 (III)The use of special justice items by SWAT teams. (IV)The appropriate deployment of SWAT teams.
 (V)Civil rights and civil liberties. (VI)Any other matters on the training of law enforcement officers that the head of the State law enforcement agency considers appropriate.
 (ii)A list of the instructors who are certified pursuant to the program or pursuant to the program conducted by the Secretary of Homeland Security under section 2010 of the Homeland Security Act of 2002 shall be maintained and published.
 (C)Discharge through existing programsA State may satisfy the requirement under subparagraph (A) using a program in effect on the date that is 3 years after the date of the enactment of the Protecting Communities and Police Act of 2015 if such program satisfies the requirements in subparagraph (B).
								(2)Minimum annual training requirements
 (A)EstablishmentOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, and a unit of local government within the State, may not receive covered funds unless the State establishes minimum annual training requirements for all law enforcement officers in the State, including—
 (i)specialized leadership training requirements for chiefs of police or other department heads who have—
 (I)decisionmaking authority on the deployment of SWAT teams and tactical military vehicles; or (II)responsibility for drafting policies on the use of force and SWAT team deployment;
 (ii)specialized SWAT team training requirements for all SWAT team members; (iii)training in appropriate crowd-control tactics; and
 (iv)not less than 1 training session on sensitivity, including training on ethnic and racial bias, cultural diversity, and law enforcement interaction with disabled individuals, mentally ill individuals, and new immigrants.
 (B)Federally certified or State-certified instructorsThe training requirements established by a State under subparagraph (A) may only be satisfied through training conducted by an instructor certified under—
 (i)a program conducted by the Secretary of Homeland Security under section 2010 of the Homeland Security Act of 2002; or
 (ii)a program conducted by a State under paragraph (1). (C)Certification of completed trainingOn and after the date that is 1 year after the date on which a program is established under paragraph (1), a law enforcement agency may not receive covered funds unless the law enforcement agency certifies to the Attorney General that each sworn law enforcement officer employed by the law enforcement agency has met all applicable minimum annual training requirements established by the State in which the law enforcement agency is located under subparagraph (A) of this paragraph.
 (D)False certificationThe Attorney General shall suspend or terminate the eligibility of a law enforcement agency to receive covered funds if the law enforcement agency intentionally submits a false certification under subparagraph (C) that a law enforcement officer has met the minimum annual training requirements established by the State in which the law enforcement agency is located under subparagraph (A).
 (E)Satisfaction by recent hireesThe requirements under subparagraph (A) shall provide for the first completion of the training concerned by an individual who becomes an officer in a law enforcement agency or becomes a member of a SWAT team by not later than 1 year after the date on which the individual becomes an officer in the law enforcement agency or becomes a member of a SWAT team, as applicable.
								(3)Best practices
 (A)In generalOn and after the date that is 2 years after the date of enactment of the Protecting Communities and Police Act of 2015, the Attorney General shall publish, periodically review, distribute to each State or unit of local government that applies for a grant under this subpart, and require each such State or unit of local government to distribute to each organization or unit of local government with respect to which the State or unit of local government enters into a contract or makes a subaward under section 501(b), best practices for—
 (i)training law enforcement officers and the use of lethal and non-lethal force by law enforcement officers;
 (ii)training, use, and deployment of SWAT teams; and (iii)community-oriented police efforts.
 (B)Attorney General updates to Congress regarding delay in publication of best practicesOn and after the date that is 2 years after the date of enactment of the Protecting Communities and Police Act of 2015, if the Attorney General has not published the best practices required under subparagraph (A), the Attorney General shall provide quarterly updates to Congress on the reason for the delay in publication and the expected date of publication.
								(e)Reporting and policy requirements
							(1)Reporting and recordkeeping requirements for grant funding recipients
 (A)SWAT team deployment recordsA law enforcement agency that receives covered funds shall maintain a record of each deployment of a SWAT team by the law enforcement agency, which shall include—
 (i)the type of police activity for which the SWAT team is deployed; (ii)the rationale for the deployment;
 (iii)the nexus between— (I)the use of force policy and SWAT team policy of the law enforcement agency; and
 (II)the police activity for which the SWAT team is deployed; and (iv)a description, written after the deployment, of whether force or weapons were used by or against the law enforcement officers serving on the SWAT team.
 (B)Equipment purchasedA law enforcement agency that purchases equipment using covered funds shall submit to the Attorney General a report describing the quantity and type of equipment purchased.
								(2)DOJ reports
 (A)Special justice itemsThe Attorney General shall publish and submit to Congress, the Secretary of Defense, and the Secretary of Homeland Security an annual report on special justice items that includes, with respect to the preceding year—
 (i)the number and type of special justice items purchased using covered funds; and (ii)an appendix describing—
 (I)each law enforcement agency that used covered funds to purchase a special justice item;
 (II)the number of each special justice item described in subclause (I) purchased by each law enforcement agency; and
 (III)a summary of the needs justification statement submitted under subsection (c)(1)(A)(i) by each law enforcement agency described in subclause (I) of this clause.
 (B)Crime ratesThe Attorney General shall collect and publish data on crime rates over time for each jurisdiction in which a law enforcement agency receives covered funds.
 (C)DOJ guides and best practicesThe Attorney General shall conduct periodic surveys on the use of materials published by the Attorney General in print and online relating to local law enforcement training and the use of force, including lethal and non-lethal force.
								(f)Whistleblower and independent oversight requirements
 (1)Whistleblower requirementsOn or after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State or unit of local government of a State may not receive covered funds unless the chief executive of the State certifies to the Attorney General that the State—
 (A)has in place— (i)a program, including a public complaint hotline, that provides individuals the ability to disclose any—
 (I)misuse of equipment purchased using covered funds; or (II)other waste, fraud, or abuse in connection with the use of covered funds; and
 (ii)mechanisms (commonly referred to as whistleblower protections) to protect individuals who make a disclosure described in clause (i) from retaliatory or other adverse personnel actions in connection with such disclosures; and
 (B)publicizes the existence of the program and whistleblower protections described in subparagraph (A).
								(2)Certification of oversight and accountability
 (A)Certification requiredA law enforcement agency may not receive covered funds unless the head of the law enforcement agency submits to the Attorney General a written certification (in the form of a memorandum of understanding, memorandum of agreement, or letterhead correspondence) that an entity that is unaffiliated with the law enforcement agency is authorized—
 (i)to receive any complaints regarding the use of special justice items and covered funds of the law enforcement agency;
 (ii)to periodically review and assess the use of special justice items and covered funds by the law enforcement agency; and
 (iii)to make recommendations to the law enforcement agency regarding the use of special justice items and covered funds by the law enforcement agency that are either—
 (I)non-binding in character; or (II)binding in character, if authorized by—
 (aa)a law or ordinance governing the law enforcement agency or the entity; or (bb)an agreement between the governing body of the law enforcement agency and organizations representing law enforcement officers of the law enforcement agency.
 (B)Discharge through existing entitiesA law enforcement agency may satisfy the requirement in subparagraph (A) through an entity that exists as of the date of the enactment of the Protecting Communities and Police Act of 2015, including an independent review board, a Federal, State, or local inspector general, a Federal, State, county, or city attorney general, a district attorney, the Federal Bureau of Investigation or another Federal agency, a State agency, a State or local governing body (such as a city council or county commission), a law enforcement council, or an independent entity established by one or more such officials, agencies, or entities on behalf of one or more law enforcement agencies.
								(g)Suspension and termination
 (1)For lost or stolen itemsIf a special justice item purchased by a law enforcement agency using covered funds is lost, stolen, or misappropriated—
 (A)in the case of an offensive weapon or ordnance— (i)on the first occurrence in the case of the law enforcement agency, the Attorney General, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility to receive covered funds for a period of not less than 6 months; and
 (ii)on the subsequent occurrence in the case of the law enforcement agency, the Attorney General, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall terminate the law enforcement agency from eligibility to receive covered funds; and
 (B)in the case of a special justice item not described in subparagraph (A)— (i)on the third occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility to receive covered funds for a period of 6 months; and
 (ii)on any subsequent occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility to receive covered funds for a period of 3 years.
 (2)Intentional falsification of informationIf a law enforcement agency is determined by the Attorney General to have intentionally falsified any information relating to the use of covered funds, the Attorney General, after providing the law enforcement agency with notice and the opportunity to contest the determination, shall terminate the law enforcement agency from eligibility to receive covered funds.
							(h)Additional program oversight
							(1)Attorney General obligations
 (A)Subgrantee oversightIn conducting oversight of the use of covered funds, the Attorney General shall conduct inspections of some local law enforcement agencies that receive covered funds through a subaward under section 501(b), to ensure compliance with this section.
								(B)Law enforcement expertise
 (i)Establishment of positionThe Attorney General shall appoint individuals with expertise in State and local law enforcement agency functions to positions within the Bureau to assist the Attorney General in assessing grant applications under this subpart by determining whether equipment proposed to be purchased by a law enforcement agency using covered funds is—
 (I)appropriate to the mission of the law enforcement agency; and (II)necessary based on the needs justification statement submitted by the law enforcement agency under subsection (c)(1)(A)(iii).
 (ii)Number of individualsThe Attorney General shall appoint as many individuals under clause (i) as necessary to ensure that—
 (I)not less than 1 such individual is involved in the determination under clause (i) for each grant application under this subpart; and
 (II)the involvement of such individuals in the process of assessing grant applications under this subpart does not delay the process.
 (iii)Managerial experience preferredIn appointing individuals under clause (i), the Attorney General shall give preference to individuals with law enforcement managerial expertise.
 (2)Grant recipient obligations relating to use of body cameras by law enforcement officersA law enforcement agency that uses covered funds to purchase or maintain a body camera, or for related costs, shall have in place, and make available to the public, a policy on the use of a body camera by a law enforcement officer that includes—
 (A)a policy on the appropriate use of a body camera, including whether the camera should be left on at all times;
 (B)mechanisms to preserve, to the extent practicable, the integrity and security of a video recording made by a body camera, including—
 (i)a description of the personnel of the law enforcement agency, and other parties, who are authorized to access the recording;
 (ii)mechanisms for the storage of the recording; and
 (iii)measures to ensure the cybersecurity of the recording (if applicable to the storage, retention, and retrieval of the recording);
 (C)a policy on the authorized and unauthorized public release of a video recording; and (D)a requirement that any video recording of an interaction between a law enforcement officer and an individual who is not a law enforcement officer involving the use of force (whether deadly or otherwise) shall be retained by the law enforcement agency for a period not shorter than the period of limitation in the State concerned for actions for civil rights violations under section 1979 of the Revised Statutes (42 U.S.C. 1983)..
 (b)Prohibited uses of covered fundsSection 501(d)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(d)(2)) is amended—
 (1)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and (2)by inserting after subparagraph (A) the following:
					
 (B)unmanned aerial vehicles, unmanned aircraft, or unmanned aircraft systems;. (c)Funds for body camerasSection 505(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755(b)) is amended—
 (1)in paragraph (1)— (A)by striking 60 percent and inserting 57.5 percent; and
 (B)by striking and at the end; (2)in paragraph (2)—
 (A)by striking 40 percent and inserting 37.5 percent; and (B)by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (3)2.5 percent shall be for direct grants to States for the purchase or maintenance of body cameras, dashboard cameras, or gun cameras for law enforcement agencies and related costs; and
 (4)2.5 percent shall be for direct grants to units of local government for the purchase or maintenance of body cameras, dashboard cameras, or gun cameras for law enforcement agencies and related costs..
				8.Department of Justice reports on SWAT teams
 (a)DefinitionIn this section, the term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of sworn law enforcement officers.
 (b)Collection and analysis of dataThe Attorney General shall collect and analyze data on the use of SWAT teams by Federal, State, local, and tribal law enforcement agencies.
 (c)Type of dataThe data collected and analyzed by the Attorney General under subsection (b) shall include— (1)the number of deployments of SWAT teams;
 (2)the reason for each deployment of a SWAT team; (3)the composition of each SWAT team, including, at minimum, the number of members on each SWAT team;
 (4)the number of law enforcement agencies with SWAT teams, categorized by the overall size of the law enforcement agencies;
 (5)the number of SWAT teams composed of officers from multiple law enforcement agencies; (6)the amount of initial training and ongoing training of SWAT teams being conducted;
 (7)the community outreach undertaken to explain and publicize SWAT team deployment policies; (8)information on the deployment of SWAT teams in low-income neighborhoods; and
 (9)any other information that the Attorney General determines to be relevant. (d)Public availability of dataNot less frequently than once every 6 months, the Attorney General shall publish the data collected under subsection (b).
 (e)ReportNot less frequently than once every 5 years, the Attorney General shall publish a report that contains the analysis conducted under subsection (b).
			9.Federal Law Enforcement Training Center certification of instructors in training on use of force
			 and
			 special equipment
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.), as amended by this Act, is amended by adding at the end the following:
				
					2010.Certification of instructors in training on use of force
			 and
			 special equipment
 (a)DefinitionsIn this section— (1)the term eligible defense item has the meaning given the term in section 2576a(w) of title 10, United States Code;
 (2)the terms law enforcement agency, restricted item, and SWAT team have the meanings given those terms in section 2009(a); and (3)the term special justice item has the meaning given the term in section 509(a) of the Omnibus Crime Control and Safe Streets Act of 1968.
 (b)Certification of instructorsOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, the Secretary shall, through the Federal Law Enforcement Training Center, conduct programs to certify instructors to conduct training courses on law enforcement tactics for State, local, and tribal law enforcement agencies.
 (c)ElementsThe programs conducted under this section shall include instruction in training on the following:
 (1)The use of force by State, local, and tribal law enforcement officers in the ordinary course of their duties.
 (2)The use of restricted items, eligible defense items, and special justice items by State, local, and tribal law enforcement officers in the ordinary course of their duties.
 (3)The use of restricted items, eligible defense items, and special justice items by SWAT teams. (4)The appropriate deployment of SWAT teams.
 (5)Any other matters on the training of State, local, and tribal law enforcement officers that the Secretary considers appropriate.
 (d)List of certified instructorsThe Secretary shall maintain and publish a list of instructors who are certified pursuant to a program conducted under this section.
 (e)Administration of State programsThe Federal Law Enforcement Training Center may enter into an agreement with a State to— (1)manage or implement the State's program for law enforcement instructor certification described in—
 (A)section 2009(d)(1)(A) of this Act; (B)section 2576a(o)(1) of title 10, United States Code; or
 (C)section 509(d)(1)(A) of the Omnibus Crime Control and Safe Streets Act of 1968; or (2)provide certified instructors for a program described in paragraph (1)..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–96; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 2009 the following:
				Sec. 2010. Certification of instructors in training on use of force
			 and
			 special equipment..
			